Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-13-00604-CV

                                          IN RE Neomi PASTRAN

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 18, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 6, 2013, relator Neomi Pastran filed a petition for writ of mandamus and an

emergency motion for stay of the trial court’s order enforcing a provision of a 2010 divorce decree

pending a ruling on the mandamus petition.

           A writ of mandamus is an extraordinary remedy that will issue only to correct a clear abuse

of discretion or the violation of a duty imposed by law when there is no adequate remedy at law,

such as by normal appeal. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Relator fails to establish that any error in the trial court’s ruling cannot be remedied

by an appeal. Therefore, we decline to address the trial court’s ruling by mandamus. Id. at 844.


1
 This proceeding arises out of Cause No. 2009-CI-18022, styled In the Matter of the Marriage of Paul Elijah Newton
and Neomi Michelle Newton and In the Interest of Their Minor Children, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Peter A. Sakai presiding.
                                                                                 04-13-00604-CV


Accordingly, the petition for writ of mandamus and the emergency motion for stay are denied. See

TEX. R. APP. P. 52.8(a).

                                               PER CURIAM




                                              -2-